252 S.W.3d 420 (2000)
Bruce A. COANE, Appellant,
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-00-00495-CV.
Court of Appeals of Texas, Houston (1st Dist.).
June 22, 2000.
Panel consists of Chief Justice SCHNEIDER and Justices HEDGES and NUCHIA.

OPINION
PER CURIAM.
Appellant has filed a motion to dismiss his appeal. Accordingly, the appeal is dismissed. TEX.R.APP.P. 42.1(a)(2).
All other pending motions in this appeal are overruled as moot. The Clerk is directed *421 to issue mandate within 10 days of the date of this opinion. TEX.R.APP.P. 18.1.